IN RE: Gray, Joseph; — Defendant(s); Applying for supervisory and/or Remedial Writ; Parish of Orleans Criminal District Court Div. “A” Number 174-055, 174-068, 174-076; Criminal District Court Div. “B” Number 174-053,174-065
*33Granted for the sole purpose of transferring the application to the district court with instructions to the district judge to act on relator’s motion to correct an illegal sentence filed via certified mail on October 9, 1998. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.
JOHNSON, J. not on panel.